Citation Nr: 1032123	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-34 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 26, 
2007, for the grant of service connection for patellar tendonitis 
of the left knee.  

2.  Entitlement to an effective date earlier than September 26, 
2007, for the grant of service connection for patellar tendonitis 
of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2000, and from January 2003 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO, in pertinent part, 
granted service connection for patellar tendonitis of the knees 
and assigned an effective date of September 26, 2007.  

In July 2010, the Veteran testified during a hearing held at the 
RO before the undersigned.  A transcript of the proceeding is of 
record.  


FINDINGS OF FACT

1.  On August 24, 2005, the Veteran executed a VA Form 21-22, in 
favor of the Florida Department of Veterans Affairs, and supplied 
a completed and signed application seeking service connection for 
a bilateral knee condition.  A computer printout from the Florida 
Department of Veterans Affairs indicates that the claim was 
submitted to VA.  

2.  On September 26, 2007, VA received the Veteran's application 
seeking service connection for a bilateral knee disability.  

3.  The presumption of regularity under which it is presumed that 
government officials have properly discharged their official 
duties is rebutted.  

4.  Affording the Veteran the benefit of the doubt, a claim for 
service connection for patellar tendonitis of the bilateral knees 
was filed on August 24, 2005.  



CONCLUSION OF LAW

The criteria for an effective date earlier of December 31, 2004, 
for the award of service connection for patellar tendonitis of 
the left and right knees have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his or 
her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In this 
case, the Veteran has been generally advised of the criteria for 
the assignment of an effective date following the grant of an 
underlying claim for service connection and provided an 
opportunity to submit any evidence pertinent to the claim.  
However, in view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the appellant in 
substantiating the claim.


II.  Background and Analysis

As noted, the Veteran served on active duty from August 1997 to 
August 2000, and from January 2003 to December 2004.  His service 
treatment records for both periods of service show treatment for 
a bilateral knee condition.  

On September 26, 2007, the St. Petersburg, Florida RO received 
the Veteran's claim seeking service connection for several 
disabilities, including left and right knee disabilities.  
Included with the claim was a statement from the Veteran 
indicating that he had previously submitted a claim for service 
connection for a knee condition to his veteran's service 
organization representative at the North Pensacola, Florida VA 
outpatient clinic in July 2005.  He stated that he was advised 
that VA had no record of that claim being filed or a location of 
any file.  

The Veteran submitted private treatment records from Dr. G. F., 
M.D. and from Kimble Family Medicine.  These records, dated from 
April to July 2007, show treatment for various conditions, 
including a bilateral knee condition.  

In October 2007, the RO received records from the Army National 
Guard.  

In November 2008, the Veteran underwent a VA examination of the 
joints; the results of which revealed a bilateral knee 
disability, manifested by patellar tendonitis.  The examiner 
provided an opinion linking such to the Veteran's active duty 
service.  

As noted, in January 2008, the RO granted a claim for patellar 
tendonitis of the left and right knees.  An initial disability 
rating of 10 percent was assigned for each knee.  The ratings 
were made effective September 26, 2007, the date of receipt of 
the Veteran's claim.  

In March 2008, the Veteran disagreed with the effective date 
assigned.  He argued that a June 2005 effective date was 
appropriate as that was the date he presented his original claim 
to a veteran's service organization representative.  Accompanying 
his notice of disagreement was a VA Form 21-22, appointing the 
Florida Department of Veteran Affairs (FDVA) as his 
representative.  The form was dated August 24, 2005.  Attached 
was an application for VA compensation benefits in which the 
Veteran claimed entitlement to service connection for a bilateral 
knee condition and for a sleep disorder.  The signed form 
included a cover page from the FDVA representative J. M. with 
directions (presumably to the RO) to "please process."  

In testimony and in statements of record, the appellant alleges 
that he considered the August 24, 2005 claim as being "filed."  
He contends that it was not his responsibility to ensure "that 
the employee at FDVA completes the tasks necessary to file said 
claim with the Department or that in turn it is submitted to the 
VA."  

Unless specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is filed within one year 
following discharge from service, the effective date will be the 
day following the date of discharge.  38 U.S.C.A. § 5110(b)(1).  

The implementing regulation clarifies the above statute to mean 
that the effective date of service connection will be, "Day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of 
the Veteran can file an informal claim by communicating an intent 
to apply for one or more VA benefits.  See also 38 C.F.R. § 
3.1(p).  

After having carefully reviewed the evidence of record, and after 
affording the Veteran the benefit of the doubt, the Board finds 
that an effective date earlier than September 26, 2007, for the 
grant of service connection for patellar tendonitis of the left 
and right knees is warranted.  In this respect, the Board finds 
the Veteran's testimony, indicating his intent to file a claim in 
August 2005, credible.  His testimony is supported by the 
documentary evidence of record showing that he supplied his FDVA 
representative the necessary paperwork to file a claim for 
service connection for a bilateral knee disability and the FDVA's 
computer printout from the V-BOLTS system indicating that the 
claim had been submitted to VA.  In this regard, the V-BOLTS 
entry identifies the claim for a bilateral knee disability and 
states "SC Orig Submitted Santa Rosa (57)."  

The Board disagrees, however, with the Veteran's argument that 
his representative and VA should be considered the same entity, 
or that it was not his responsibility to ensure that paperwork 
was properly filed.  While representatives, such as the FDVA, 
assist veterans in bringing claims for VA benefits, they are not 
authorized to accept claims on VA's behalf.  In addition, while 
the veterans' benefits system is frequently described as 
"uniquely pro-claimant" and "non-adversarial," in order for 
benefits to be properly awarded, the law requires that claims 
forms be received by VA.  For example, 38 C.F.R. § 3.151 requires 
that a specific claim in the form prescribed by the Secretary 
"must be filed in order for benefits to be paid."  See also 38 
U.S.C.A. § 5101(a).  

There is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chem. Found., Inc., 272 U.S. 
1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Here, based on 
the Veteran's credible testimony indicating that he supplied the 
claims paperwork to his FDVA representative and the FDVA 
representative's computer print-out from the V-BOLTS system 
indicating that the claim had been filed, there is clear evidence 
to the contrary to rebut the presumption that VA properly 
maintained his claims file.  

Given such, the presumption of regularity has been rebutted and 
the burden turns to VA to show that it properly maintained the 
Veteran's claims file.  Here VA has not provided such evidence.  
While the Veteran's claims file appears in order, the Board 
cannot say with certainty that VA did not misplace the Veteran's 
August 2005 claim.  Thus, the evidence on this point is 
essentially in equipoise.  

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 
provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the 
provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor 
or and opposing the Veteran's claim is found to be almost exactly 
or nearly equal.  The statutory benefit of the doubt rule applies 
when the factfinder determines that the positive and negative 
evidence relating to a veteran's claim are "nearly equal," thus 
rendering any determination on the merits "too close to call."  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

As the evidence is in approximate balance, the benefit of the 
doubt rule applies, and the Board finds that the August 2005 
claim for service connection for a bilateral knee disability was 
filed with VA.  This constitutes the earliest evidence of a claim 
for VA benefits.  While the Veteran has two periods of active 
duty service and while he was treated for a bilateral knee 
condition during both periods, the Board can find no evidence of 
a claim filed following discharge from the first period of active 
duty but prior to the start of the second period of active duty.  

Under the law and regulation governing the effective date for the 
award of benefits, since the claim was received within one year 
of discharge from active duty, the effective date is day 
following the date of discharge, here, December 31, 2004.  38 
U.S.C.A. § 5110(b)(1).  

Accordingly, the claim is allowed.  

ORDER

An effective date of December 31, 2004, for the grant of service 
connection for patellar tendonitis of the left knee is granted.  

An effective date of December 31, 2004, for the grant of service 
connection for patellar tendonitis of the right knee is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


